DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shveidel et al., US 2021/0034543 A1.
As to claim 1, Shveidel discloses a method for mapping an object store, the method comprising: storing a data entry within a mapping page 202 (Fig. 2B, [0021]) for an object 130 in the object store 120 (Fig. 1, [0020]); wherein the data entry comprises a key (LBA/Type-1; [0032]) and a value (PBA/Type-2; [0034]), and the value comprises an address for the object in the object store
As to claim 16, Shveidel discloses the method substantially as discussed with regard to claim 1. The mapping data structure comprising key-value entries is seen as the map cited at Fig. 2B, and the tree they are a part of (Fig. 2C; [0022]).
As to claim 19, Shveidel discloses the mapping system substantially as discussed with regard to claim 1, the system seen in the cited elements that perform the method. The mapping page may be in persistent storage as recited (note Fig. 8, [0069], containing OS and Data, where an artisan would have recognized that volatile and non-volatile memory would have been used to store the mapping page, the non-volatile memory as persistent storage would be used to save at least portions of the object data and mapping page data, to help ensure no data loss).
As to claim 2, Shveidel discloses the value is a first value, the address is a first address, the object in the object store comprises a multi-value object, and the data entry in the mapping page comprises a second value comprising a second address for the object (see Fig. 2B, where PBAs are addresses, can be set as desired, and thus to a second value address, thus also a multi-value object).
As to claim 3, Shveidel discloses mapping page in persistent storage (note Fig. 8, [0069], containing OS and Data, where an artisan would have recognized that volatile and non-volatile memory would have been used to store the mapping page, the non-volatile memory as persistent storage would be used to save at least portions of the object data and mapping page data, to help ensure no data loss).
As to claim 4, Shveidel discloses mapping page in volatile memory during run-time (note Fig. 8, [0069], containing OS and Data, where an artisan would have recognized that volatile and non-volatile memory would have been used to store the mapping page, the volatile memory would be used to store mapping page data during run-time, a well-known and common operating method to help speed up such systems).
As to claim 5, Shveidel discloses a second data entry (Fig. 2B, another row of the table) for a second object (since any addresses can be entered into the table) as recited.
As to claim 6, Shveidel discloses storing keys and values in contiguous regions in the mapping page (Fig. 2B).
As to claim 8, Shveidel discloses the entries as part of a mapping data structure (Figs. 2A-2C).
As to claim 9, Shveidel discloses the mapping structure comprises nodes (for example as shown in Fig. 2A).
As to claim 10, Shveidel discloses a data node comprising data entries for objects in the object store (as indicated in Fig. 2B above, the addresses to access the data objects may be considered data entries for them).
As to claim 15, Shveidel discloses traversing the mapping data structure to access a data entry as recited (Fig. 3, 306, 308, 310).
As to claim 17, Shveidel discloses the mapping data structure comprises a tree structure having nodes, each node stored in a mapping page (Figs. 2A-2C, [0021]).
As to claim 20, Shveidel discloses a paging manager to manage the mapping page (inherent to control the mapping pages as described at [0021]-[0022].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shveidel et al., US 2021/0034543 A1.
As to claim 7, Shveidel does not disclose the first and second regions advance in opposite logical directions.  However, this operation would be a routine matter known in the art.  Since the table is a 
As to claims 11-14 and 18, Shveidel discloses index nodes, data nodes (see [0028], where mappings may be pointers to other mappings, or pointers to data).  It is not clear that the specific orders recited of mappings, such as index entry pointing to another index node, a data node, or hybrid type node which contains both data and index entries, are explicitly taught.  However given the teachings of [0028] that such multi-level mappings were known, it would have been clear to an artisan that they could also be used in this system.  Such use might be desired for the purpose of compatibility with existing programs or systems.  Thus it would have been to one of ordinary skill in the art at the time of the invention to the key-value mappings as recited, such as having the value point to a data, index or hybrid node, because it was taught to use both types in a multilevel mapping configuration, where the configuration could be modified to include any such levels desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2013/0339567	Two-level mapping with page mapping table and pages index.
2005/0149472	Object mapping with mapping chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                         September 10, 2021